Citation Nr: 0942676	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  06-14 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a compensable evaluation from February 14, 
2004 to August 12, 2004 and an evaluation in excess of 10 
percent since then for bilateral pes planus with hind foot 
valgus.

2.  Entitlement to compensable evaluations for foot bunion 
formation of first metatarsal phalangeal (MP) joint of the 
left foot.

3.  Entitlement to compensable evaluations for foot bunion 
formation of first metatarsal phalangeal (MP) joint of the 
right foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from April 1999 to 
April 2002.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in January 2009.  This matter was 
originally on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  During the entire appeal period, the Veteran's bilateral 
pes planus has been manifested by objective evidence of 
pronation and hind foot valgus and pain on use; it has not 
been manifested by marked pronation, extreme tenderness of 
the planter surfaces of the feet, marked inward displacement, 
or severe spasm of the Achilles tendon.

2.  The Veteran's right foot bunion formation of the first MP 
joint has not required surgery and resection of the 
metatarsal head and is not a severe case equivalent to 
amputation of the great toe.

3. The Veteran's left foot bunion formation of the first MP 
joint has not required surgery and resection of the 
metatarsal head and is not a severe case equivalent to 
amputation of the great toe.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, but no 
higher, for bilateral pes planus with hind foot valgus have 
been met for the entire appeal period. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.57, 4.71a, 
Diagnostic Code 5276 (2009).

2.  The criteria for a compensable evaluation for right foot 
bunion formation of the first MP joint have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Code 5280 (2009).

3.  The criteria for a compensable evaluation for left foot 
bunion formation of the first MP joint have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Code 5280 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect increased rating claims, In Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the United States Court of 
Appeals for Veterans Claims held that, pursuant to 38 U.S.C. 
§ 5103(a) (2008) (currently at 38 U.S.C. § 5103(a)(1)), a 
VCAA notice for an increased rating claim must include the 
following information: 

(1) the VA must notify the Veteran that in order to 
substantiate a claim, he or she must provide (or ask the VA 
to obtain) medical or lay evidence demonstrating that his or 
her disability has worsened or increased in severity and the 
effect the worsening has had on his or her employment and 
daily life; (2) if the Veteran's current diagnostic code 
"contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied" by providing 
the evidence described above-the example provided was where 
a "specific measurement or test result" would be required-
then the VA must give "at least general notice" of that 
requirement; (3) the VA must tell the Veteran that if he or 
she is assigned a higher rating, that rating will be 
determined by applying relevant diagnostic codes, which 
generally provide for disability ratings between 0-100%, 
"based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life"; and 
(4) the notice must also provide examples of the types of 
medical and lay evidence-such as job application 
rejections-that the Veteran may submit (or ask the VA to 
obtain) "that are relevant to establishing [her or] his 
entitlement to increased compensation."

Recently, the United States Court of Appeals for the Federal 
Circuit issued a decision on appeal that vacated and remanded 
the decision of the Veterans Claims Court in Vazquez-Flores.  
See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
Sept. 4, 2009).  In view of some potentially qualifying 
language included in the Federal Circuit's decision in 
vacating the CAVC's decision ("insofar as"), it appears 
that only the generic first, third, and fourth elements 
[contained in the CAVC's decision] are in fact required under 
the Federal Circuit's decision.

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in March 2005 and June 2008 
fully satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 
183, Dingess, 19 Vet. App. at 473, Vazquez-Flores, 22 Vet. 
App. at 37.  Together, the letters informed the appellant of 
what evidence was required to substantiate the claim) and of 
the appellant's and VA's respective duties for obtaining 
evidence, as well as how VA determines disability ratings and 
effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The March 2005 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  
 
Since the RO assigned the disability ratings at issue here 
for the Veteran's service-connected foot disabilities, and 
the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess, 19 Vet. App. at 473.
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's service treatment records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   There 
is no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded VA examinations in July 2005, 
January 2008, and May 2009. 38 C.F.R. § 3.159(c)(4).  There 
is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The May 2009 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the Veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Court recently held that "staged" ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that the Veteran underwent VA examination in 
January 2002.  The VA examiner noted that the Veteran 
reported that since 1999, the Veteran had had pain in his 
feet which he attributed to "jumping and running".  
Physical examination demonstrated that both feet were normal 
in outline and symmetric in form and function.  There was no 
heat, redness, tenderness, lack of stability or endurance.  
There were no calluses to indicate unusual pressure points.  
There was no valgus deviation of the first toes.  There was 
good weight bearing alignment of the Achilles tendon.  
Movement was not compromised.  No sensory or vascular 
disturbance was identified.  X-rays showed moderately severe 
bilateral pes planus with hind foot valgus and minimal bunion 
formation of each first MP joint.  

In an April 2002 rating decision, the RO granted service 
connection for bilateral pes planus with hind foot valgus, 
and right and left feet bunion formation of the first MP 
joints.  

Disabilities of the foot are rated under Diagnostic Codes 
5276 to 5284.  38 C.F.R. § 4.71a.  The Veteran's service-
connected foot disabilities have been evaluated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5275 for flatfoot, acquired 
and 4280 for hallux valgus, unilateral.  

Under Diagnostic Code 5276 for flatfoot, a noncompensable 
evaluation is for assignment for mild pes planus with 
symptoms relieved by a built-up shoe or arch support.  A 10 
percent rating, regardless of whether the condition is 
unilateral or bilateral, indicates it is moderate with the 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendon Achilles, and pain on manipulation and 
use of the feet.  A 20 percent rating for unilateral pes 
planus or a 30 percent rating for bilateral pes planus 
requires a severe condition with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indications of swelling on use, and 
characteristic callosities.  A 30 percent rating for 
unilateral pes planus or a 50 percent rating for bilateral 
pes planus requires a pronounced condition manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendon Achilles on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

In evaluating an acquired flat foot disability, it is to be 
remembered that depression of the longitudinal arch, or the 
degree of depression, is not the essential feature.  The 
attention should be given to anatomical changes, as compared 
to normal, in the relationship of the foot and leg, 
particularly to the inward rotation of the superior portion 
of the os calcis, medial deviation of the insertion of the 
Achilles tendon, and the medial tilting of the upper border 
of the astragalus.  This is an unfavorable mechanical 
relationship of the parts.  A plumb line dropped from the 
middle of the patella falls inside of the normal point.  The 
forepart of the foot is abducted, and the foot everted.  The 
plantar surface of the foot is painful and shows demonstrable 
tenderness, and manipulation of the foot produces spasm of 
the Achilles tendon, peroneal spasm due to adhesion about the 
peroneal sheaths, and other evidence of pain and limited 
motion.  The symptoms should be apparent without regard to 
exercise.  In severe cases there is gaping of bones on the 
inner border of the foot, and rigid valgus position with loss 
of the power of inversion and adduction.  Exercise with 
undeveloped or unbalanced musculature, producing chronic 
irritation, can be an aggravating factor.  38 C.F.R. § 4.57 
(2009).

The Board notes that words such as "severe" and "moderate" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, VA must evaluate all evidence, to the 
end that decisions will be equitable and just.  38 C.F.R. § 
4.6 (2009).  Although the use of similar terminology by 
medical professionals should be considered, is not 
dispositive of an issue.  Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2009).

Diagnostic Code 5280 provides for a 10 percent disability 
rating for unilateral hallux valgus with resection of the 
metatarsal head, or severe enough to be equivalent of 
amputation of the great toe. 38 C.F.R. § 4.71a, Diagnostic 
Code 5278.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2009).

The Veteran underwent a VA feet examination in March 2004.  
The veteran reported that he continued to experience pain at 
the heel area and occasionally at MP joint of the great toes 
bilaterally on walking for long duration, more than 30 
minutes.  The veteran reported that running aggravated the 
foot pain, which he noted to be tolerable.

Physical examination showed no loss of toe function.  All 
toes were able to move freely without limitation of motion 
and no tenderness over MP, DIP, and PIP joints of the toes.  
The Veteran was able to walk along in the examining room 
freely in a normal step.  His posture, on standing or 
walking, was normal.  Examination of the feet showed no 
callus formation, no skin breakdown, and no unusual shoe wear 
pattern.  Both feet showed no skin lesions, no fungus 
infection.  Pedal pulses were palpable.  Both feet showed 
loss of medial longitudinal arch with weight bearing and non-
weightbearing conditions - both feet showed pes planus and 
tenderness at the heel area.  Mild tenderness at the MP joint 
of the great toe and second toe, bilateral, was noted.  
However, there was no abnormal alignment of Achilles tendon 
on weight bearing.  No valgus deviation of Achilles tendon 
although there was mild tenderness at the Achilles tendon.  
There was no malalignment of the forefoot and midfoot.  Mild 
hallux valgus, bilaterally with valgus deviation 10 degrees.  
However, no hammer toe, no bunion at the MP joint of great 
toes bilaterally.

The Veteran was diagnosed with pes planus, bilateral, with 
residuals and hallux valgus, bilateral, mild, no bunion found 
in this examination.

VA treatment records indicate biomechanical imbalance in 
November 2004 and excessive STJ [subtalar joint] pronation 
and early heel off bilaterally and a diagnosis of equinus 
with biomechanical imbalance, Achilles tendonitis, and 
plantar fasciitis in January 2005.

The Veteran underwent VA feet examination in July 2005.  
Although the Veteran's claims file was unavailable, the 
examiner noted that he reviewed the notes of the March 2004 
VA examination.  The Veteran complained of constant 
discomfort, aggravated by any kind of weightbearing.  The 
Veteran reported that he particularly experienced feet 
problems when he walked for a while and that the tenderness 
was essentially over the MP joint of the great toe and 
underneath the great toe.  The Veteran reported no giving way 
and no lack of endurance.  The Veteran reported that he used 
inserts in all of his shoes.  

Physical examination indicated that the feet were grossly 
normal and the examiner noted the presence of a significant 
arch.  The examiner stated, "There is perhaps very, very 
mild pes planus noted on the examination today.  I see no 
evidence of bunion.  There is no significant deviation of the 
great toes laterally on my examination. ..."  The examiner 
noted that the Veteran had minimal tenderness under the MP 
joints of the first toes bilaterally, no significant 
tenderness under the remainder of the transverse arch, and no 
tenderness under the longitudinal arch.  The examiner saw no 
significant flattening of the feet, and noted that there was 
no abnormality on motion.  There was a full range of motion 
of the toes and of the foot bilaterally with no significant 
changes.  There was no significant callus, no skin break 
down, no abnormal shoe wear indicating abnormal weight 
bearing.  The Veteran's skin and alignment of the Achilles 
tendons were normal.  There was no evidence of any pronation 
of the hind foot or the forefoot.  The Veteran's posture on 
standing and squatting was normal.  There was no evidence of 
hammertoes, high arch, claw toe, or other deformity.  The 
examiner stated, "I do not see any valgus or pronation 
deformity of either foot ... I do not see any evidence of 
hallux valgus."  The examiner noted that x-rays taken in the 
past had showed questionable very slight pes planus and no 
evidence of hallux valgus.

The Veteran was diagnosed with very mild pes planus with no 
evidence of hallux valgus or bunion found on examination.  
The examiner noted that there was no change in the 
examination of the feet with repetitive motion.

The Veteran underwent a VA feet examination in January 2008.  
The claims file was not available for review.  The Veteran 
reported that since his last examination, he continued to 
have pain in the balls of his feet and his heels all the time 
and that it had worsened since he left the service.  The 
Veteran also reported occasional weakness, stiffness, and 
swelling up and that they sometimes feel red and hot.  The 
Veteran also reported that sometimes the toes get calluses on 
them.  The Veteran denied fatigability and lack of endurance.  
The Veteran reported that symptoms are present at rest also 
but are worse on standing and walking.  When the Veteran 
awakens in the morning, the symptoms are not that bad, but as 
the day progresses, they get worse.  The Veteran reported 
that he does not use crutches, braces, canes or corrective 
shoes but that he has had prosthetic inserts made which do 
not appear to help and actually make his symptoms worse.

Physical examination demonstrated no edema, instability, or 
weakness.  The Veteran had some tenderness on palpation of 
the heels bilaterally and also tenderness to palpation along 
the balls of both feet.  The Veteran's gait was within normal 
limits.  He did not have any callosities, breakdown, or 
unusual shoe wear pattern.  He did not have any skin or 
vascular changes.  The examiner noted no evidence of hammer 
toes, high arch, or claw foot.  There was no evidence of 
calluses between the Veteran's toes.  The examiner noted that 
there did not seem to be any hallux valgus or any flat feet 
on examination but that the Veteran did have pain on 
palpation of the metatarsal heads bilaterally, heel pain 
bilaterally especially with deep palpation, and he also had 
pain and evidence of pes planus with weight bearing.  The 
Veteran exhibited problems walking on his toes and heels 
because of the pain.  Flexion of the first metatarsal-
phalangeal (MP) joint bilaterally and the lateral four MP 
joints was limited to about zero to 35 degrees with pain 
starting at around zero to 30 degrees.  Extension was normal 
45 to zero for the first MP joint and limited to about 80 to 
zero degrees with pain at around 80 to zero degrees for the 
lateral four MP joints.  Repetitive use did cause an increase 
in pain, and pain had a major impact in decreasing the 
Veteran's range of motion in all the MP joints by about 3 to 
5 degrees more.  The examiner noted that pain had a major 
impact rather than fatigue, weakness, or lack of endurance.  
The Veteran had pain on weight bearing with manipulation of 
the Achilles tendon, but the Achilles tendon alignment could 
be corrected by manipulation.  There was foot pain on 
manipulation, but there was no degree of valgus and no 
forefoot or midfoot malalignment.  There was no evidence of 
any hallux valgus.  

X-rays done in January 2008 were noted to be within normal 
limits.  There was no evidence of fractures or subluxations, 
and joint space was within normal limits, and overlying soft 
tissues were normal.  The Veteran was diagnosed with pes 
planus and plantar fasciitis in both feet with limitation in 
function because of pain, moderate during flare-ups.

The Veteran underwent a VA feet examination in May 2009.  The 
Veteran complained of a constant pain which is burning in 
character and increases if he stands or walks for more than 
five to 10 minutes.  The Veteran indicated that standing for 
six minutes will become quite painful on his heels and the 
balls of his feet and that he must readjust his weight and 
sit down if possible.  The Veteran reported having pain if he 
walks for more than 10 minutes at a time.  However, the 
Veteran indicated that was employed in a position in which he 
frequently had to stand and walk for nine hours at a time 
with very infrequent breaks or rest periods.  The Veteran 
stated that he was able to endure the pain and press through 
it when he had to.  At other times, if a coworker is 
available to stand in for him or do some of his duties which 
require standing or walking, then a coworker may help him 
out.  The Veteran reported that he has not had to miss work, 
have restrictions in his duties, change positions, or have 
disciplinary action taken due to inability to perform duties.  

The Veteran denied weakness or fatigability due to foot 
condition.  He reported that he has used all types of shoe 
inserts which do not seem to help.  The Veteran reported that 
at times, he must wear house shoes at work because of the 
pain.  He takes etodolac for pain which does seem to help 
somewhat.

Physical examination demonstrated normal posture and gait.  
The feet had normal appearance to gross inspection.  There 
was some mild to moderate pedes planus on initial 
examination.  The range of motion of the toes and the joints 
of the feet were full and there was no pain with manipulation 
of the joints.  There was mild tenderness to palpation on the 
plantar surface of the feet beneath the metatarsal head of 
all toes.  There was some mild pain at the insertion point of 
the Achilles tendon bilaterally.  The heels were mildly 
tender to palpation.  Skin examination revealed normal skin 
color and temperature with no lesions of the skin or nails.  
Pulses were intact, and capillary refill time was normal.  
Examination of the weight bearing status of the feet revealed 
that there was mild pronation of the hind foot with slight 
valgus angulation of the Achilles tendon.  There was mild 
tenderness to palpation of the arches bilaterally.  There was 
no evidence for callus formation or deformity of the feet.  
The feet do not demonstrate swelling or edema.  The Veteran 
denied a history of swelling of the feet with ambulation.  
There was no change in the weight bearing versus nonweight 
bearing alignment of the Achilles tendon.  The examiner noted 
the Veteran had no other evidence of weight bearing on 
examination.  The examiner also noted that x-rays in the file 
from 2008 showed no significant abnormalities.  The Veteran 
was diagnosed with pes planus, bilateral and plantar 
fasciitis.  The examiner opined that the Veteran would be 
restricted to positions of employment which require standing 
and walking for no greater than six to eight consecutive 
hours without a break due to foot condition.

With respect to the Veteran's pes planus, the evidence 
indicates that the Veteran has demonstrated pronation and 
valgus angulation on occasion.  As noted above, x-rays in 
January 2002 showed moderately severe bilateral pes planus 
with hind foot valgus.  In March 2004, physical examination 
demonstrated no abnormal alignment of Achilles tendon on 
weight bearing, no valgus deviation, and no malalignment of 
the forefoot and midfoot.  A November 2004 VA treatment 
record showed excessive STJ [subtalar joint] pronation and 
early heel off bilaterally.  In July 2005, physical 
examination demonstrated normal alignment of the Achilles 
tendons and no evidence of any pronation of the hind foot or 
the forefoot.  In January 2008, physical examination 
demonstrated no degree of valgus and no forefoot or midfoot 
malalignment.  In May 2009, physical examination of the 
weight bearing status of the feet revealed that there was 
mild pronation of the hind foot with slight valgus angulation 
of the Achilles tendon.

Thus, resolving all doubt in the Veteran's favor, the Board 
finds that there has been, during the entire appeal period, 
some pronation.  Thus, there is objective evidence of marked 
deformity.  However, as pronation was not seen in March 2004, 
July 2005, and January 2008, the Board cannot conclude that 
the Veteran's pronation was marked pronation, necessary for a 
higher rating for pronounced pes planus.    

The question remains if there is pain on manipulation and use 
accentuated, indications of swelling on use, and 
characteristic callosities.  With respect to pain on 
manipulation, in January 2002, physical examination 
demonstrated no tenderness.  In March 2004, the veteran 
reported that he continued to experience pain at the heel 
area.  Physical examination demonstrated tenderness at the 
heel area and mild tenderness at the MP joints of the great 
toes and second toes.  In July 2005, the Veteran complained 
of constant discomfort, aggravated by any kind of weight 
bearing and that he particularly experienced feet problems 
when he walked for a while.  The examiner noted that the 
Veteran had minimal tenderness under the MP joints of the 
first toes bilaterally, no significant tenderness under the 
remainder of the transverse arch, and no tenderness under the 
longitudinal arch.  In January 2008, the Veteran reported 
that he continued to have pain in the balls of his feet and 
his heels all the time.  The examiner noted that the Veteran 
had some tenderness on palpation of the heels bilaterally and 
also tenderness to palpation along the balls of both feet.  
In May 2009, the Veteran complained of a constant burning 
pain which increased if he stands or walks for more than five 
to 10 minutes.  The examiner noted that there was no pain 
with manipulation of the joints, there was mild tenderness to 
palpation on the plantar surface of the feet beneath the 
metatarsal head of all toes, there was some mild pain at the 
insertion point of the Achilles tendon bilaterally, and the 
heels were mildly tender to palpation.   

With respect to indications of swelling on use, in January 
2008, the Veteran complained of occasional swelling although 
physical examination demonstrated no edema.  In May 2009, the 
Veteran's feet did not demonstrate swelling or edema.

With respect to characteristic callosities, in January 2002, 
there were no calluses to indicate unusual pressure points.  
In March 2004, examination of the feet showed no callus 
formation.  In July 2005, physical examination demonstrated 
no significant callus.  In January 2008, the Veteran reported 
that sometimes his toes get calluses on them, however, the 
examiner noted that the Veteran did not have any callosities.  
In May 2009, there was no evidence for callus formation.  

Although there has been no objective evidence of swelling on 
use or characteristic callosities, there is evidence of 
pronation and pain on use.  Thus, the Board finds that with 
resolving all doubt in the Veteran's favor, the severity of 
the Veteran's pes planus warrants the next higher rating of 
30 percent for bilateral pes planus for the entire appeal 
period.  

However, a 50 percent disability rating for bilateral pes 
planus is not warranted.  As noted above, a 50 percent rating 
is assigned for pronounced pes planus with marked pronation, 
extreme tenderness of the plantar surfaces of the feet, 
marked inward displacement, and severe spasm of tendon 
Achilles on manipulation not improved by orthopedic shoes or 
appliances.  The Board notes that although the Veteran 
complains of tenderness over the plantar surfaces of his 
feet, and indeed he has been diagnosed with plantar 
fasciitis, the Veteran's pronation has never been marked.  In 
fact, as noted above, the March 2004 examiner found no 
abnormal alignment of Achilles tendon on weight bearing, no 
valgus deviation, and no malalignment of the forefoot and 
midfoot.  The July 2005 examiner found normal alignment of 
the Achilles tendons and no evidence of any pronation of the 
hind foot or the forefoot.  The January 2008 examiner found 
no degree of valgus and no forefoot or midfoot malalignment.  
Finally, the May 2009 examiner found only mild pronation of 
the hind foot with slight valgus angulation of the Achilles 
tendon.

The Board has also considered whether the Veteran would be 
entitled to a higher evaluation under other diagnostic 
criteria related to the foot.

The Board notes that that Diagnostic Codes 5277, 5278, 5279, 
5281, 5282 and 5283 are not for application in the instant 
case because there has been no objective finding of weak foot 
(Diagnostic Code 5277), claw foot/pes cavus (Diagnostic Code 
5278), Metatarsalgia, anterior/Morton's Disease (Diagnostic 
Code 4279), hallux rigidus (Diagnostic Code 5281), hammer toe 
(Diagnostic Code 5282) or malunion or nonunion of tarsal or 
metatarsal bones (Diagnostic Code 5283).

Diagnostic Code 5284 provides criteria for rating other foot 
injuries. A moderate foot injury warrants a 10 percent 
disability evaluation. A moderately severe foot injury 
warrants a 20 percent disability evaluation and a severe foot 
injury is assigned a 30 percent disability evaluation.  A 
note to Diagnostic Code 5284 provides that a 40 percent 
disability evaluation will be assigned for actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

In this case, there is no objective evidence of actual loss 
of the use of the Veteran's feet.  In March 2004, the Veteran 
was able to walk along in the examining room freely in a 
normal step and his posture on standing and walking was 
normal.  In July 2005, the Veteran's posture on standing and 
squatting was normal.  In January 2008, the Veteran's gait 
was within normal limits although he exhibited problems 
walking on his toes and heels because of the pain.  In May 
2009, the Veteran demonstrated normal posture and gait.    

Consideration has also been given to whether a higher rating 
is warranted for the Veteran's bilateral pes planus with hind 
foot valgus on the basis of functional impairment and pain. 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); DeLuca, 8 Vet. 
App. at 204-06 (1995).  The Board acknowledges the Veteran's 
complaints of pain and inability to do any prolonged walking 
or standing.  However, functional loss has already been 
considered in assigning the Veteran's current 30 percent 
evaluation for severe bilateral pes planus.  As noted above, 
the Veteran did not meet all of the criteria for severe pes 
planus.  As such, the Board placed a great deal of weight on 
the Veteran's complaints of pain along with the objective 
evidence of pronation.  Even with the Veteran's complaints of 
pain, and the limitation in function because of moderate pain 
during flare-ups noted by the January 2008 examiner, the 
severity of the Veteran's pes planus does not rise to the 
level of pronounced pes planus.

Accordingly, the record supports a grant of a 30 percent 
rating for bilateral pes planus with hind foot valgus, for 
the entire appeal period, but no higher.

With respect to the Veteran's bunion formation of first MP 
joint of each foot, the objective medical evidence of record 
is devoid of any reference to operation and resection of the 
metatarsal head of the left or right foot, such as to warrant 
a 10 percent rating under Diagnostic Code 5280.  Although the 
Veteran has reported foot pain, the clinical findings of the 
March 2004 VA examination included only mild tenderness at 
the MP joint of the great toe and second toe.  At the July 
2005 VA examination, the Veteran demonstrated minimal 
tenderness under the MP joints of the first toes bilaterally 
and full range of motion of the toes.  At the January 2008 VA 
examination, the Veteran demonstrated pain on palpation of 
the metatarsal heads bilaterally and exhibited problems 
walking on his toes and heels because of the pain.  Flexion 
of the first metatarsal-phalangeal (MP) joint bilaterally and 
the lateral four MP joints was limited to about zero to 35 
degrees with pain starting at around zero to 30 degrees.  
Extension was normal 45 to zero for the first MP joint and 
limited to about 80 to zero degrees with pain at around 80 to 
zero degrees for the lateral four MP joints.  At the May 2009 
VA examination, there was mild tenderness to palpation on the 
plantar surface of the feet beneath the metatarsal head of 
all toes bit the range of motion of the toes were full, and 
there was no pain with manipulation of the joints.  However, 
the Veteran had no evidence of bunions of either foot at any 
of the VA examinations.  Thus, although the Veteran 
experiences pain at the first MP joints, this cannot be 
considered severe cases of hallux valgus, equivalent to 
amputation of the great toe.

Consideration has also been given to whether a higher rating 
is warranted for the Veteran's bunion formation of first MP 
joint of each foot on the basis of functional impairment and 
pain. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); DeLuca, 8 
Vet. App. at 204-06 (1995).  The Board acknowledges the 
Veteran's complaints of pain and the January 2008 examiner's 
finding that repetitive use did cause an increase in pain, 
and pain had a major impact in decreasing the Veteran's range 
of motion in all the MP joints by about 3 to 5 degrees more.  
However, even with the Veteran's complaints of pain, and the 
limitation in function due to pain upon repetitive motion, 
the severity of the Veteran's bunion formation of first MP 
joint of each foot does not rise to the level of a 
compensable rating.

Accordingly, as the preponderance of the evidence is against 
the Veteran's claim for increased evaluation for bunion 
formation of first MP joint of each foot, the benefit of the 
doubt doctrine is not applicable, and the claim must be 
denied.  38 U.S.C.A. 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board is aware that an extraschedular rating is a 
component of an increased rating claim.  Barringer v. Peake, 
22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding on the part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating is warranted include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected 
bilateral foot disabilities present such unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  The disability 
does not result in symptoms not contemplated by the criteria 
in the rating schedule.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 


ORDER

Entitlement to a 30 percent evaluation for the entire appeal 
period for bilateral pes planus with hind foot valgus is 
granted subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to compensable evaluations for bunion formation 
of first MP joint of the left foot is denied.

Entitlement to compensable evaluations for bunion formation 
of first MP joint of the right foot is denied.

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


